Kavanagh, J. (dissenting).
Even though defendant has never been arrested or charged with these two burglaries, the majority takes the position that details as to how each was committed are somehow relevant to prove defendant’s state of mind at the time of his arrest. If defendant did not commit these crimes, or perhaps more appropriately, if it cannot be proven that he was the perpetrator, it is incomprehensible that the specific details of how either of these burglaries were committed could, in any way, be relevant in determining whether defendant, when arrested, knew he was carrying stolen property or was intent on committing a burglary. Because there can be no denying the prejudicial impact of the admission of this evidence on defendant’s right to a fair trial, I believe his conviction should be reversed and a new trial ordered.
At the outset, it must be noted that there were but two issues raised during the trial that were the subject of meaningful dispute. One was whether defendant knew the property in his *99possession was stolen, and the other was whether he was, at the time of his arrest, in the process of committing a burglary. That defendant possessed stolen property was never seriously disputed, as evidenced by defendant’s offer to stipulate to that fact at trial.
Without a doubt, the fact that defendant was in possession of stolen property was an element of one of the crimes for which the defendant was on trial, and the prosecution had not only the right, albeit the obligation, to prove it. However, to meet that burden, it was not necessary to present detailed accounts from three victims of two separate burglaries as to how that property was actually stolen. It is true that the prosecution was under no obligation to enter into a stipulation that the property was stolen as proposed by defendant. However, its refusal to enter into such a stipulation did not relieve the trial court from its ongoing responsibility to insure that evidence introduced at trial, whatever the theory, was relevant and not impermissibly prejudicial (see People v Gautier.; 148 AD2d 280, 285 [1989]). With that in mind, the trial court, in the sound exercise of its discretion, could have allowed the prosecution to call its witnesses—although it never explained the need to call all three— but limit their testimony to an identification of their property found on defendant’s person, when it was stolen, and that they had not given defendant permission or authority to possess it (see People v Hendricks, 205 AD2d 333 [1994], lv denied 84 NY2d 826 [1994]).
Instead, the court allowed elaborate descriptions from the victims as to how the burglaries occurred, and then followed with the following instruction:
“The defendant is not charged with either of these two burglaries and there is no evidence that he committed these burglaries. The defendant is also not charged with stealing those cards and there is no evidence that he is the person who stole them and you are not to assume that he committed either of these two burglaries.”
The court refused to charge, consistent with its evidentiary ruling, that this evidence could only be considered in determining whether defendant was in possession of the stolen property and that it could not be considered in determining whether defen*100dant when arrested was in the process of committing a burglary.*
Specifically, the three victims described how they learned their apartments had been illegally entered, and listed all the property, in addition to that recovered from defendant, that had been stolen. One victim recounted how she awoke at 4:00 a.m. to find a man dressed in black going through her apartment with a flashlight. She woke her husband, who then went to be with their child while she called the police. The husband testified to going to the child’s room to make sure “the baby was okay.” He also testified that in addition to a credit card, he lost his watch in the burglary and later determined that the burglar had gained entry to their apartment through a door leading from the building’s roof. Another victim testified that upon returning to his apartment late at night, he found all the doors open, and the “accordion gates on my bedroom had been—looked like they were kicked in and the window in my living room had been pulled open.” He testified that many of his belongings in the apartment had been moved, and that in addition to his credit card, a computer and a palm pilot were taken in the burglary. None of the three victims was able to identify the perpetrator or in any way implicate defendant in the commission of these crimes.
Uncharged crimes may be proved against a defendant if it is determined that they are relevant to prove a defendant’s intent, motive, knowledge, common scheme or plan, or identity for the crime for which he is on trial (People v Molineux, 168 NY 264 [1901]). It may also be used to establish an element of the crime charged, or complete the narrative, or if the circumstances surrounding the commission of the uncharged crime are “inextricably interwoven” with the crime charged (People v Samlal, 292 AD2d 400 [2002], lv denied 98 NY2d 680 [2002]; see People v Alvino, 71 NY2d 233 [1987]). However, even if a proper basis exists for its admission, such evidence may only be received if “its probative value for the jury outweighs the risk of undue prejudice to the defendant” (People v Till, 87 NY2d 835, 836 [1995]).
In my view, this testimony given by these three victims and the specific detail each provided in recounting how their property was stolen can only be relevant to the defendant’s state of *101mind if in fact it can be established that he was the perpetrator. At the risk of being redundant, there is not only insufficient evidence to prove defendant committed either of these burglaries, but he was never even arrested or charged with being the perpetrator.
The majority’s position is based in part on the novel proposition that evidence of an uncharged crime can be used against a defendant to prove his intent or state of mind even though only a minimal amount of evidence exists that he in fact committed it. In my opinion, basic fundamentals of due process require that before a jury is presented with such evidence, there must be, at the very least, probable cause to show that in fact that defendant committed the uncharged crime (compare People v Robinson, 68 NY2d 541, 544-545 [1986] [“For other crime evidence to be admissible on the issue of identity, the identity of defendant as the perpetrator of the other crime, if not conceded or previously adjudicated, must be established by clear and convincing evidence” (emphasis added)], and People v Bynum, 275 AD2d 251 [2000], lv denied 95 NY2d 961 [2000]). Here, what evidence that did exist connecting defendant to either of these burglaries was not sufficient to support a decision to arrest and charge him with their commission. Simply because he possessed some of the property taken in these burglaries did not necessarily mean he stole them, and that fact, coupled with the five-to-six-day interval between the commission of these burglaries and his arrest, is presumably why he was never charged with their commission. For that reason, this evidence should never have been admitted at trial.
Given the limited relevance that the evidence regarding the uncharged burglaries had to the issues at trial, there can be little doubt that its prejudicial impact far outweighed any probative value it might otherwise have had. The testimony given by the victims detailing the specifics of these illegal entries added little to the one issue upon which this evidence was relevant and had some probative value, namely that the cards found in defendant’s possession were in fact stolen. The belated attempt by the trial court to minimize the prejudicial impact this evidence might have had on the jury, simply stated, did not go far enough. It should have included, at the very least, an admonition that this evidence was of limited value and could only be considered by the jury on the issue of whether the property found in defendant’s possession was stolen.
The problems presented by the introduction of this evidence were aggravated by the veiled insinuation made by the prosecu*102tion throughout the trial that “a matching pattern of stolen credit cards and stolen MetroCards” existed suggesting that defendant was in fact involved in the commission of the uncharged burglaries. In that vein, the prosecutor argued in her summation that “these two items of stolen property are connected to each other” and that it “is more than coincidence . . . that the stolen .MetroCard and the stolen credit card are both fruits of residential burglaries, low-rise buildings, a single day apart, in Manhattan.”
Finally, none of this was really necessary. Defendant’s actions at the time of his arrest left little doubt as to his intentions when seen by the police “poking” at the medical office door. His flight from the scene, his responses to the police when asked to account for his actions, the fact that heroin and a credit card in another person’s name were found on his person, his possession of a knife and the fresh scratch marks found on the building door all make plain that his intent was to commit a burglary. There simply was no need to present evidence of criminal activity for which the defendant was never charged to establish what was on his mind when seen by the police at the entrance to the medical office. This same analysis applies with equal force to the charge that defendant knew the property in his possession was stolen; the attendant circumstances of his arrest, coupled with the statutory presumption contained in the Penal Law, provide an ample basis upon which to conclude that defendant knew each of the cards in his possession was either stolen or causally connected to stolen property (Penal Law § 165.55 [3]). As such, the evidence of the prior burglaries added little to what was already before the jury and “therefore should be precluded even though marginally relevant, where intent may be easily inferred from the commission of the act itself’ (.People v Alvino, 71 NY2d 233, 242 [1987]). Yet, the highly prejudicial nature of such evidence, in my view, compels the conclusion that its admission was not harmless error.
Gonzalez and Catterson, JJ., concur with Sullivan, J.; Saxe, J.P., and Kavanagh, J., dissent in a separate opinion by Kavanagh, J.
Judgment, Supreme Court, New York County, rendered March 24, 2003, affirmed.

 The prosecution argued that defendant’s possession of the stolen property was relevant to establish the crime he intended to commit if he gained entry into the building that housed the medical office.